




Exhibit 10.17



--------------------------------------------------------------------------------

 




INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT - TIME VESTING
Non-transferable


Invesco Ltd. (“Company”)


hereby awards to


[Participant Name]
(“Participant” or “you”)


[Number of Shares Granted]
Restricted Stock Units


as of [Grant Date] (“Grant Date”)




Subject to the conditions of (i) the Invesco Ltd. 2011 Global Equity Incentive
Plan as in effect from time to time (“Plan”), (ii) any Remuneration Policy of
Invesco Ltd. or its Affiliates as in effect from time to time to the extent such
policy is applicable to you (the “Remuneration Policy”), and (iii) this Award
Agreement, the Company hereby grants to you the number of Restricted Stock Units
set forth above, which shall become vested and non-forfeitable in four (4) equal
installments on each anniversary of the Grant Date.


This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan, the Remuneration
Policy and this Award Agreement. If you fail to accept this Award Agreement
within sixty (60) days after the Grant Date set forth above, the Company may
determine that this Award has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.




Participant:






____________________________________
                            Signature




--------------------------------------------------------------------------------






TERMS AND CONDITIONS - Restricted Stock Units - Time Vesting
1. Plan Controls; Restricted Stock Units. In consideration of this Award, you
hereby promise to honor and to be bound by the Plan, the Remuneration Policy and
this Award Agreement, including the following terms and conditions, which serve
as the agreed basis for your Award. The terms contained in the Plan and the
Remuneration Policy are incorporated into and made a part of this Award
Agreement, and this Award Agreement shall be governed by and construed in
accordance with the Plan, and, if applicable, the Remuneration Policy. In the
event of any actual or alleged conflict between the provisions of any of the
Plan, the Remuneration Policy, if applicable, and this Award Agreement, (i) the
provisions of the Remuneration Policy, if applicable, shall control and, to the
extent of any conflict, be deemed to amend the Plan and the Award Agreement, and
(ii) the provisions of the Plan shall control and, to the extent of any
conflict, be deemed to amend the Award Agreement. The “Restricted Stock Units”
(or “RSUs”) represent a contractual obligation of the Company to deliver the
number of Shares specified on page 1 hereof pursuant to the terms of Section 10
of the Plan and the additional terms and restrictions hereunder. Unless the
context otherwise requires, and solely for purposes of these Terms and
Conditions, the term “Company” means Invesco Ltd., its Affiliates and their
respective successors and assigns, as applicable. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to them in the Plan.
2. Restrictions. RSUs may not be sold, assigned, transferred, pledged or
otherwise encumbered. Upon your Termination of Service for any reason other than
as set forth in paragraphs (b) - (e) of Paragraph 3 hereof, you shall forfeit
all of your right, title and interest in and to any unvested RSUs as of the date
of your Termination of Service, except as determined by the Committee pursuant
to Paragraph 3.1 hereof.
3. Vesting and Conversion to Shares. The RSUs will vest and become
nonforfeitable upon the earliest to occur of the following (the “Vesting Date”):
(a)
the dates specified on page 1 hereof, provided that you have not experienced a
Termination of Service before such respective dates, or

(b)
your Termination of Service due to death or Disability, or

(c)
your involuntary Termination of Service, other than for Cause or unsatisfactory
performance, as determined in the sole discretion of the Head of Human
Resources, provided that you sign a severance agreement in the form stipulated
by the Company, within 60 days after your Termination of Service or such other
time as the Company may determine, and the severance agreement has become
irrevocable, or

(d)
immediately before a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, or

(e)
your Termination of Service during the 24-month period following a Change in
Control either (i) by the Company other than for Cause or unsatisfactory
performance, or (ii) by you for Good Reason.



Upon the expiration or termination of an applicable restriction set forth in
this Section 3, unrestricted Shares will be delivered to you as soon thereafter
as practicable.


3.1    Discretionary Vesting. If any or all of your RSUs would be forfeited upon
your voluntary Termination of Service, you may appeal the forfeiture pursuant to
the procedures established by the Committee, and the Committee, in its sole
discretion, may vest some or all of such RSUs to the extent permitted under the
applicable guidelines adopted by the Committee.
3.2    Conversion and Payment. Unless the RSUs are forfeited before the Vesting
Date, the RSUs will be converted into an equal number of Shares and will be
delivered as soon as practicable thereafter, but not later than March 15 of the
year following the year in which the Vesting Date occurs if you are subject to
U.S. federal income tax on such Shares.
4. No Shareholder Rights; Payment in Lieu of Dividends. You shall have none of
the rights of a shareholder of the Company with respect to the RSUs, provided,
however, that if and when cash dividends are paid with respect to the Shares
while the RSUs are outstanding, your Employer (defined below) shall pay to you
as additional compensation an amount in cash equal to the amount of such
dividends with respect to the number of Shares then underlying the RSUs.
5. Notice Period Requirement. During your employment with the Company, any of
its Affiliates (including the local Affiliate that legally employs you) or any
of their respective successors or assigns (as applicable, the “Employer”), you
and, in the absence of Cause, the Employer shall be required to give to the
other [insert number] (xx) days’ advance written notice of the intent to
terminate your employment relationship (the “Notice Period”). Your employment
with the Employer shall not terminate until the expiration of the Notice Period,
provided, however, the Employer shall have the right, in its sole discretion, to
relieve you of any or all of your duties and responsibilities by placing you on
paid administrative leave during the Notice Period and shall not be required to
provide you with work or access to the Employer's offices during such leave. You
shall be entitled to continue to receive your salary and certain other employee
benefits for the entire Notice Period, regardless of whether the Employer
exercises its right to place you on paid administrative leave. You are
prohibited from working in any




--------------------------------------------------------------------------------




capacity for yourself or any other business during the Notice Period without the
prior written consent of the Company. Notwithstanding the foregoing, at any time
during your employment relationship the Employer may, effective immediately and
without the benefit of the Notice Period, terminate the employment relationship
for Cause. The date on which your employment terminates shall be your
“Termination Date” for purposes of this Award Agreement.
6. Employment Matters. You agree that this Award Agreement is entered into and
is reasonably necessary to protect the Company’s investment in your advancement
opportunity, training and development and to protect the goodwill and other
legitimate business interests of the Company. You also agree that, in
consideration of the confidential information, trade secrets and training and
development provided to you, you will abide by the restrictions set forth in
this Paragraph 6, and you further agree and acknowledge that the restrictions
set forth in this Paragraph 6 are reasonably necessary to protect the
confidential and trade secret information provided to you.
6.1 Nondisclosure. You agree that, in the event of your Termination of Service
for any reason, whether during or following the period when the RSUs are subject
to vesting restrictions (the “Restriction Period”), you shall not directly or
indirectly use for yourself or any other business or disclose to any person any
Confidential Information (as defined below) without the prior written consent of
the Company during the period that it remains confidential and nonpublic or a
trade secret under applicable law. “Confidential Information” means all
non-public information (whether a trade secret or not and whether proprietary or
not) relating to the Company’s business and its customers that the Company
either treats as confidential or is of value to the Company or is important to
the Company’s business or operations, including but not limited to the following
specific items: trade secrets (as defined by applicable law); actual or
prospective customers and customer lists; marketing strategies; sales; actual
and prospective pricing; products; know-how; research and development;
intellectual property; information systems and software; business plans and
projections; negotiations and contracts; financial or cost data; employment,
compensation and personnel information; and any other non-public business
information regarding the Company and the Company’s Affiliates. In addition,
trade secrets will be entitled to all of the protections and benefits available
under applicable law.
6.2 Nonrecruitment; Nonsolicitation. You agree that during your employment with
the Company and until six (6) months following your Termination Date, in the
event of your Termination of Service for any reason, whether during or following
the Restriction Period (the “Covenant Period”), you shall not directly or
indirectly, individually or in concert with any other person or entity (i)
recruit, induce or attempt to recruit or induce any employee of the Company with
whom you worked or otherwise had Material Contact (as defined below) during your
employment to leave the employ of the Company or otherwise lessen that party’s
affiliation with the Company, or (ii) solicit, divert, take away or attempt to
solicit, divert or take away any then-current or proposed client or customer of
the Company with whom you had Material Contact during your employment for
purposes of offering, providing or selling investment management products or
services offered by the Company at the date of your Termination of Service that
were offered, provided and/or sold by you on the Company’s behalf. For purposes
of this provision, you had “Material Contact” with an employee if (i) you had a
supervisory relationship with the employee or (ii) you worked or communicated
with the employee on a regular basis; and you had “Material Contact” with a
current or proposed client or customer if (i) you had business dealings with the
current or proposed client or customer on behalf of the Company or (ii) you
supervised or coordinated the dealings between the Company and the current or
proposed client or customer.
6.3 Enforceability of Covenants. You acknowledge that the Company has a current
and future expectation of business from the current and proposed customers of
the Company. You acknowledge that the term and scope of the covenants set forth
herein are reasonable, and you agree that you will not, in any proceeding,
assert the unreasonableness of the premises, consideration or scope of the
covenants set forth herein. You and the Company agree that if any portion of the
foregoing covenants is deemed to be unenforceable because any of the
restrictions contained in this Award Agreement are deemed too broad, the court
shall be authorized to provide partial enforcement of such covenants, substitute
an enforceable term or otherwise modify the Award Agreement in a manner that
will enable the enforcement of the covenants to the maximum extent possible
under applicable law. You agree that any breach of these covenants will result
in irreparable damage and injury to the Company and that the Company will be
entitled to injunctive relief without the necessity of posting any bond. You
also agree that you shall be responsible for all damages incurred by the Company
due to any breach of the restrictive covenants contained in this Award Agreement
and that the Company shall be entitled to have you pay all costs and attorneys’
fees incurred by the Company in enforcing the restrictive covenants in this
Award Agreement.
7. Relationship to Other Agreements. Subject to the limitations set forth below,
in the event of any actual or alleged conflict between the provisions of this
Award Agreement and (i) any other agreement regarding your employment with the
Employer (“Employment Agreement”), or (ii) any prior agreement or certificate
governing any award of a direct or indirect equity interest in the Company (the
documents described in clauses (i) and (ii) hereof being collectively referred
to as the “Other Agreements”), the provisions of this Award Agreement shall
control and, to the extent of any conflict, be deemed to amend such Other
Agreement. Notwithstanding the foregoing, in the event that the Notice Period
referred to in Paragraph 5 or the Nondisclosure Period or Covenant Period
referred to in Paragraph 6 of this Award Agreement is shorter in duration than
that provided in an Employment Agreement, the Notice Period, Nondisclosure
Period or Covenant Period (as applicable) set forth in the Employment Agreement
shall apply.




--------------------------------------------------------------------------------




8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, use, processing and transfer (collectively, the “Use”)
of such data in relation to the Company’s grant of the RSUs and your
participation in the Plan. The Use of your personal data is necessary for the
Company’s administration of the Plan and your participation in the Plan. Your
denial and/or objection to the Use of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge, consent and
agree (where required by applicable law) to the Use of personal data as
described in this Paragraph 8.
The Company and the Employer hold certain personal information about you, which
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, job title, any
Shares held by you, details of all RSUs or any other entitlement to Shares
awarded in your favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by you or collected, where lawful, from the
Company, Affiliates or third parties, and the Company or the Employer will
process the Data for the exclusive purpose of implementing, administering and
managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such data are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in the Plan. You may seek to exercise these rights by contacting
your Employer’s human resources manager or Invesco, Ltd., Manager, Executive
Compensation, 1555 Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
settlement of the RSUs, the subsequent sale of any Shares acquired pursuant to
the RSUs and the receipt of any dividends and dividend equivalents; and
(ii) does not commit to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Shares otherwise issuable upon vesting of the RSUs that have an aggregate
Fair Market Value on the vesting date sufficient to pay the minimum Tax-Related
Items required to be withheld with respect to the Shares. For purposes of the
foregoing, no fractional Shares will be withheld or issued pursuant to the grant
of the RSUs and the issuance of Shares hereunder. Alternatively (or in
combination), the Company or the Employer may, in its discretion, withhold any
amount necessary to pay the Tax-Related Items from your regular salary or other
amounts payable to you, with no withholding of Shares, or may require you to
submit payment equivalent to the minimum Tax-Related Items required to be
withheld with respect to the Shares by means of certified check, cashier’s check
or wire transfer. By accepting the RSUs, you expressly consent to the methods of
withholding as provided hereunder. All other Tax-Related Items related to the
RSUs and any Shares delivered in payment thereof shall be your sole
responsibility.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages, bonuses,




--------------------------------------------------------------------------------




incentive payments and Shares acquired by you pursuant to any equity
compensation plan that are otherwise held by the Company for your benefit).
10. Code Section 409A. Notwithstanding the terms of this Award Agreement, if you
are subject to U.S. federal income tax on any amounts payable hereunder and if
any such amounts, including amounts payable pursuant to Paragraph 5 of this
Award Agreement, constitute nonqualified deferred compensation under Section
409A of the Code, those amounts shall be subject to the provisions of Section
13(g) of the Plan (as if the amounts were Awards under the Plan, to the extent
applicable).
11. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.


12. Repatriation; Compliance with Laws. As a condition to the grant of these
RSUs, you agree to repatriate all amounts attributable to the RSUs in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company,
the Employer and the Company’s local Affiliates, as may be required to allow the
Company, the Employer and the Company’s local Affiliates to comply with local
laws, rules and regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).


13. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the RSUs under the Plan is a
one-time benefit and does not create any contractual or other right to receive
RSUs or other awards or benefits in lieu of RSUs in the future. Future awards,
if any, will be at the sole discretion of the Committee, including, but not
limited to, the form and timing of an award, the number of Shares subject to an
award and the vesting provisions.


14. Termination Indemnities. The value of the RSUs is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
RSUs are not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments to which
you may be otherwise entitled.


15. Compliance With Age Discrimination Rules. For purposes of this Award
Agreement, if you are a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the RSUs or this Award Agreement
or the Plan is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


16. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the RSUs be
drawn up in English. If you have received this Award Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version shall control.


17. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the RSUs shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your RSUs to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Any applicable Addendum shall
constitute part of this Award Agreement.


18. Electronic Delivery. The Committee may, in its sole discretion, decide to
deliver any documents related to the RSUs by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan




--------------------------------------------------------------------------------




through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


T&C - xx days’ notice


2011 GEIP RSU Agreement (Jan 2015) MASTER.doc








